UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6152


BRIAN DIGGS,

                  Petitioner - Appellant,

             v.

ROBERT STEVENSON, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    G. Ross Anderson, Jr., District
Judge. (9:08-cv-00540-GRA)


Submitted:    April 16, 2009                 Decided:   April 23, 2009


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian Diggs, Appellant Pro Se. Melody Jane Brown, Donald John
Zelenka, Assistant United States Attorneys, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brian Diggs seeks to appeal the district court’s order

accepting       the    recommendation            of    the    magistrate         judge    and

dismissing as untimely his 28 U.S.C. § 2254 (2006) petition and

the     district           court’s       order        denying      his         motion     for

reconsideration filed under Fed. R. Civ. P. 59.                                These orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1) (2006).                  A

certificate       of       appealability            will     not    issue       absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.     § 2253(c)(2)         (2006).          A   prisoner      satisfies       this

standard    by    demonstrating          that       reasonable     jurists      would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                               Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We    have     independently         reviewed      the    record    and

conclude       that    Diggs       has    not       made     the   requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3